         Case: 3:19-cv-00017-DMB-RP Doc #: 81 Filed: 09/24/20 1 of 8 PageID #: 578




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

RICK WOOLFOLK and                                                                                       PLAINTIFFS
EVA K. WOOLFOLK

V.                                                                                     NO. 3:19-CV-17-DMB-RP

DAVID A. RHODA                                                                                         DEFENDANT


                                                       ORDER

           Before the Court is David Rhoda’s “Motion to Dismiss Plaintiffs’ Complaint.” Doc. #56.

                                                        I
                                                Procedural History

           On December 12, 2018, Rick Woolfolk and Eva Woolfolk filed a complaint against David

Rhoda in the Chancery Court of Panola County, Mississippi, regarding a contract for the sale of

real property. Doc. #2. On January 28, 2019, Rhoda, asserting diversity jurisdiction, removed the

state court action to the United States District Court for the Northern District of Mississippi. Doc.

#1. With leave of the Court,1 the Woolfolks filed an amended complaint on May 10, 2019. 2 Doc.

#27. The amended complaint seeks specific performance and a monetary judgment based on

Rhoda’s alleged “failure and refusal to tender [the] deed … in direct violation of [the] Contract,”

as well as punitive damages and attorneys’ fees based on alleged bad faith. Id. at PageID ##234–

37. Rhoda filed an answer and counterclaim 3 on October 4, 2019. Doc. #39.


1
    See Doc. #20.
2
 The Woolfolks initially filed an amended complaint on April 9, 2019. Doc. #21. On Rhoda’s motion, United States
Magistrate Judge Roy Percy struck the amended complaint because it was not the proposed amended complaint
attached to the motion to amend. Doc. #26. In the order striking the amended complaint, Judge Percy allowed the
Woolfolks five days to file the proposed amended complaint. Id.
3
 Rhoda’s counterclaim seeks a declaratory judgment that the contract is void; recission of the contract—for fraud and
material breach; and reformation of the contract—for mutual mistake, fraud, and ambiguity. Doc. #39 at 19–27.
Alternatively, Rhoda claims entitlement to a variety of monetary damages, including punitive damages, for breach of
contract, tortious breach of contract, breach of the implied covenant of good faith and fair dealing, detrimental reliance,
      Case: 3:19-cv-00017-DMB-RP Doc #: 81 Filed: 09/24/20 2 of 8 PageID #: 579




         On October 10, 2019, the Woolfolks filed a suggestion of bankruptcy indicating that they

had “filed a voluntary [Chapter 13] petition in the United States Bankruptcy Court for the Northern

District of Mississippi” on September 29, 2016. Doc. #44 at 1. Rhoda filed a “Motion to Dismiss

Plaintiffs’ Complaint” pursuant to Federal Rule of Civil Procedure 12(c) on February 3, 2020.

Doc. #56. After receiving a requested extension, the Woolfolks responded to the motion on March

2, 2020. Doc. #67. Rhoda did not reply.

                                                      II
                                              Standard of Review

         Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are closed--but

early enough not to delay trial--a party may move for judgment on the pleadings.” “The standard

for Rule 12(c) motions for judgment on the pleadings is identical to the standard for Rule 12(b)(6)

motions to dismiss for failure to state a claim.” Waller v. Hanlon, 922 F.3d 590, 599 (5th Cir.

2019). “To withstand a motion to dismiss, a complaint must allege more than labels and

conclusions, as a formulaic recitation of the elements of a cause of action will not do. It must state

a plausible claim for relief, rather than facts merely consistent with liability.” Heinze v. Tesco

Corp., 971 F.3d 475, 2020 WL 4814094, at *2 (5th Cir. 2020) (cleaned up). The Court must

“accept all well-pleaded facts as true and construe the complaint in the light most favorable to the

plaintiff.” Id. However, the Court does not accept as true “conclusory allegations, unwarranted

factual inferences, or legal conclusions.” Id.

         When considering a Rule 12(c) motion, “the court is generally limited to the contents of

the pleadings, including attachments thereto.” Bosarge v. Miss. Bureau of Narcotics, 796 F.3d

435, 440 (5th Cir. 2015) (internal quotation marks omitted). But the court may consider publicly




unjust enrichment, and intentional and/or negligent infliction of emotional distress. Id. at 27–31.

                                                           2
         Case: 3:19-cv-00017-DMB-RP Doc #: 81 Filed: 09/24/20 3 of 8 PageID #: 580




available documents, including bankruptcy documents, at the Rule 12 stage. See Ruiz v. Brennan,

851 F.3d 464, 468 (5th Cir. 2017) (“[The Court] may take judicial notice of matters of public

record.”); see Van Duzer v. U.S. Bank Nat’l Ass’n, 582 F. App’x 279, 283–84 (5th Cir. 2014)

(affirming that “the district court did not err in considering” “public documents from the

[plaintiffs’] bankruptcy proceeding”).

                                                      III
                                              Factual Allegations

           On May 15, 2008, the Woolfolks executed an “Agreement to Sell Real Estate” with Rhoda

and his wife Charlotte4 to purchase a home at 308 Hightower Street in Sardis, Mississippi. Doc.

#27 at PageID #233. The purchase price was $80,000, with $5,000 being credited by Rhoda to the

Woolfolks for repairs to the property, and the remaining $75,000 being paid in $600 per month

payments. Id. The Woolfolks made monthly payments “through October of 2018 when the entire

sum of $70,000.00 had been paid.” Id. at PageID #234. However, Rhoda “refused to tender a

deed” to the property to the Woolfolks. Id.

                                                      IV
                                                    Analysis

           Rhoda argues that the Woolfolks’ claims should be dismissed because they “were not

properly disclosed to the Bankruptcy Court and are now barred by judicial estoppel.” Doc. #57 at

5. The Woolfolks acknowledge that they “failed to list their equity claims to their home … in their

Bankruptcy Petition” but state that “there was no intent to deceive the Court.” Doc. #68 at PageID

##537–38.

           “Judicial estoppel is a common law doctrine that prevents a party from assuming

inconsistent positions in litigation.” In re Superior Crewboats, Inc., 374 F.3d 330, 334 (5th Cir.


4
    Charlotte is now deceased. Doc. #27 at PageID #233.

                                                          3
     Case: 3:19-cv-00017-DMB-RP Doc #: 81 Filed: 09/24/20 4 of 8 PageID #: 581




2004). “The purpose of the doctrine is to protect the integrity of the judicial process, by preventing

parties from playing fast and loose with the courts to suit the exigencies of self interest.” In re

Coastal Plains, Inc., 179 F.3d 197, 205 (5th Cir. 1999) (quotation marks and alterations omitted).

“Against the backdrop of the bankruptcy system judicial estoppel must be applied in such a way

as to deter dishonest debtors, whose failure to fully and honestly disclose all their assets

undermines the integrity of the bankruptcy system.” United States ex rel. Long v. GSD & M Idea

City, L.L.C., 798 F.3d 265, 271 (5th Cir. 2015) (alterations omitted). Thus, “[j]udicial estoppel is

particularly appropriate where, as here, a party fails to disclose an asset to a bankruptcy court, but

then pursues a claim in a separate tribunal based on that undisclosed asset.” Jethroe v. Omnova

Sols., Inc., 412 F.3d 598, 600 (5th Cir. 2005).

       “Judicial estoppel has three elements: (1) The party against whom it is sought has asserted

a legal position that is plainly inconsistent with a prior position; (2) a court accepted the prior

position; and (3) the party did not act inadvertently.” In re Flugence, 738 F.3d 126, 129 (5th Cir.

2013). “The burden to prove judicial estoppel is on the party invoking the doctrine.” RDS Real

Estate, LLC v. Abrams Grp. Constr., LLC, No. 1:15cv361, 2016 WL 4926193, at *2 (S.D. Miss.

Sept. 15, 2016).

                                  A. Inconsistent Prior Position

       “[T]he Bankruptcy Code and Rules impose upon bankruptcy debtors an express,

affirmative duty to disclose all assets, including contingent and unliquidated claims.” Coastal

Plains, 179 F.3d at 207–08 (emphasis omitted) (citing 11 U.S.C. § 521(1)). “The duty of disclosure

in a bankruptcy proceeding is a continuing one, and a debtor is required to disclose all potential

causes of action.” Id. at 208 (quoting Youngblood Grp. v. Lufkin Fed. Sav. & Loan Ass’n, 932 F.

Supp. 859, 867 (E.D. Tex. 1996)).



                                                  4
     Case: 3:19-cv-00017-DMB-RP Doc #: 81 Filed: 09/24/20 5 of 8 PageID #: 582




       The Woolfolks “concede[] that the subject property at 308 Hightower Street was not

included on their initial Bankruptcy Schedules.” Doc. #68 at PageID #534. The Woolfolks’ initial

bankruptcy filings failed to disclose an interest in the property or any claims against Rhoda. See

Doc. #56 at PageID #394, #398. Thus, the Woolfolks have taken a position inconsistent with their

prior position in the Bankruptcy Court.

                              B. Prior Position Accepted by Court

       Rhoda argues that the Bankruptcy Court has accepted the Woolfolks’ prior position by

confirming the Woolfolks’ Chapter 13 plan. Doc. #57 at 8. The Woolfolks respond that judicial

estoppel should not apply because the bankruptcy “is continuing and no discharge has been

received.” Doc. #68 at PageID #535.

       “[J]udicial acceptance does not require a formal judgment; rather, it only requires that the

first court had adopted the position urged by the party, either as a preliminary matter or as part of

a final disposition.” Allen v. C & H Distribs., L.L.C., 813 F.3d 566, 573 (5th Cir. 2015). The

Woolfolks’ Chapter 13 plan was confirmed on January 23, 2017. Doc. #56 at PageID #452.

However, the Woolfolks did not amend their petition to reflect an interest in the property or their

claims against Rhoda until October 21, 2019. Id. at PageID #466, #472. Thus, the Bankruptcy

Court accepted the Woolfolks’ prior position when it confirmed their plan. See Jethroe, 412 F.3d

at 601 (second element of the judicial estoppel test satisfied where the bankruptcy court had

confirmed the plan but case was closed without discharge).

                                          C. Inadvertence

       “Judicial estoppel does not apply if the party acted inadvertently.” Allen, 813 F.3d at 573.

The Woolfolks may establish inadvertence “by proving either that they did not know of the

inconsistent position or that they had no motive to conceal it from the court.” Id. (internal



                                                  5
     Case: 3:19-cv-00017-DMB-RP Doc #: 81 Filed: 09/24/20 6 of 8 PageID #: 583




quotation marks and alterations omitted).

                                            1. Knowledge

       Rhoda argues that the Woolfolks “had knowledge of their claims regarding the Property

years before filing their Petition in the Bankruptcy Court” and “the very fact that they prepared the

Complaint … while only partially done in performing their confirmed Plan is direct evidence of

their knowledge of said claims.” Doc. #57 at 10. The Woolfolks do not provide any argument

that they lacked knowledge of their claims and instead focus on whether they had a motive to

conceal their claims. Doc. #68 at PageID ##535–537. When the Woolfolks initially filed

bankruptcy in 2016, they had knowledge of their interest in the property under the alleged 2008

contract. With regard to the claims against Rhoda, the Woolfolks clearly had knowledge of their

claims when they filed their complaint in the state court on December 12, 2018. However, they

did not amend their bankruptcy petition until October 21, 2019, over ten months later. Under these

circumstances, the Court concludes that the Woolfolks had knowledge of their claims for at least

ten months before amending their petition.

                                             2. Motive

       Rhoda argues that the Woolfolks have a motive to conceal their claims and interest in the

property because their bankruptcy plan “requires them to pay significantly less than the total

amount of their unsecured debt,” and they have “failed to update their ongoing expenses to reflect

the fact that they are no longer paying the $600.00 a month rental payment.” Doc. #57 at 11. The

Woolfolks respond that there is no motive because (1) they would not “gain any financial windfall

from failing to disclose their claims” as the property would be exempt as their homestead and

Rhoda would be a secured creditor who would be paid in full; (2) they voluntarily disclosed the

claim after “they became aware of their mistake;” (3) their $600 monthly payment was reflected



                                                  6
      Case: 3:19-cv-00017-DMB-RP Doc #: 81 Filed: 09/24/20 7 of 8 PageID #: 584




on their initial petition; and (4) the failure to disclose “was the result of misunderstanding and mis-

communication” with their bankruptcy attorney. Doc. #68 at PageID ##535–537.

         “[T]he motivation sub-element is almost always met if a debtor fails to disclose a claim or

possible claim to the bankruptcy court … because of potential financial benefit resulting from the

nondisclosure.” Love v. Tyson Foods, Inc., 677 F.3d 258, 262 (5th Cir. 2012). Despite the

Woolfolks’ argument that they did not have a motive to conceal because any interest in the property

would be exempt, whether the property would be exempt is a decision for the Bankruptcy Court,

not the debtor, and does not remove their duty to disclose. See In re Flugence, 738 F.3d at 130

(“Whether a particular asset should be available to satisfy creditors is often a contested issue, and

the debtor’s duty to disclose assets—even where he has a colorable theory for why those assets

should be shielded from creditors—allows that issue to be decided as part of the orderly bankruptcy

process.”). Additionally, the Woolfolks had a duty to disclose their claims against Rhoda, which

include a request for punitive damages. The Court therefore concludes that the Woolfolks had a

motive to conceal their interest in the property and claims against Rhoda. Accordingly, the Court

finds that their nondisclosure was not inadvertent. 5

         Because each of the judicial estoppel factors are met, the Court concludes that the doctrine

of judicial estoppel prohibits the Woolfolks from bringing this action against Rhoda.

                                                       V
                                                   Conclusion

         Rhoda’s motion to dismiss [56] is GRANTED. The Woolfolks’ claims are DISMISSED

with prejudice. Accordingly, the only matter remaining in this case is Rhoda’s counterclaim


5
 The Woolfolks’ remaining arguments, which together assert that the failure to disclose was a mistake based on a
miscommunication with their bankruptcy attorney that was voluntarily corrected upon discovery, is not sufficient to
overcome this conclusion. See In re Vioxx Prods. Liab. Litig., MDL No. 1657, 2012 WL 304165, at *3 (E.D. La. July
25, 2012) (debtor’s reliance on bankruptcy attorney “to make the correct disclosures” could not establish inadvertence
because she was “bound by her attorney’s conduct and her own signature on her bankruptcy petition.”).

                                                          7
     Case: 3:19-cv-00017-DMB-RP Doc #: 81 Filed: 09/24/20 8 of 8 PageID #: 585




against the Woolfolks.

       SO ORDERED, this 24th day of September, 2020.

                                              /s/Debra M. Brown
                                              UNITED STATES DISTRICT JUDGE




                                          8
